Jeffery A. Mason Counsel for Northwest Kansas Groundwater Management District #4 214 E. 10th Street, Box 767 Goodland, Kansas  67735
Dear Mr. Mason:
As counsel for the northwest Kansas groundwater management district no. 4 (hereinafter GMD#4) you inquire whether in light of Attorney General Opinion No. 92-97 the chief engineer of the Kansas state board of agriculture can implement a conservation plan resembling a groundwater use control area through rules and regulations and without the use of K.S.A. 1992 Supp. 82a-1038. The conservation plan in question is similar to that discussed in Attorney General Opinion No. 92-97 (attached).
In this opinion we concluded that a ground water management district (GMD) is not authorized to implement a conservation plan that resembles an intensive groundwater use control area (IGUCA) without action by the chief engineer as required by K.S.A. 82a-1036.  Both this statute and K.S.A. 1992 Supp. 82a-1038 deal with the initiation of extraordinary corrective measures that are necessary for the conservation of groundwater resources and are effected by order of the chief engineer. Unlike a general conservation plan approved by the chief engineer under K.S.A. 1992 Supp. 82a-733, an intensive groundwater use control area designation requires the chief engineer use specific authority provided in K.S.A. 82a-1036 and K.S.A. 1992 Supp. 82a-1038.  In our judgment the chief engineer cannot implement such a conversation plan by promulgating rules and regulations.
Your second and third questions are premised on an affirmative answer to your first question and therefore we need not address them at this time.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Guen Easley Assistant Attorney General
RTS:JLM:GE:jm